Case 18-07440        Doc 31     Filed 03/25/19     Entered 03/25/19 16:41:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07440
         Teresa Foster

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/14/2018.

         2) The plan was confirmed on 05/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was Dismissed on 10/17/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07440             Doc 31        Filed 03/25/19    Entered 03/25/19 16:41:32              Desc         Page 2
                                                         of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $1,565.00
           Less amount refunded to debtor                                 $0.00

 NET RECEIPTS:                                                                                         $1,565.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $903.93
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              $70.43
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $974.36

 Attorney fees paid and disclosed by debtor:                        $500.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim          Claim       Principal      Int.
 Name                                       Class   Scheduled      Asserted       Allowed        Paid         Paid
 Acceptance Now                         Unsecured           0.00           NA            NA            0.00       0.00
 Acceptance Now                         Unsecured           0.00           NA            NA            0.00       0.00
 American InfoSource LP                 Unsecured           0.00        434.93        434.93           0.00       0.00
 AmeriCash Loans LLC                    Unsecured      2,500.00       1,810.34      1,810.34           0.00       0.00
 Ashro Lifestyle                        Unsecured         241.00        241.21        241.21           0.00       0.00
 CAPITALONE                             Unsecured         428.00           NA            NA            0.00       0.00
 Cavalry SPV I LLC                      Unsecured           0.00        624.17        624.17           0.00       0.00
 Cbna                                   Unsecured         174.00           NA            NA            0.00       0.00
 Chicago Patrolmen's Fed Credit Union   Unsecured           0.00           NA            NA            0.00       0.00
 Chicago Patrolmen's Fed Credit Union   Unsecured      1,473.00       1,473.85      1,473.85           0.00       0.00
 City of Chicago Department of Water    Secured             0.00        266.17        266.17        266.17        0.00
 MCYDSNB                                Unsecured         211.00           NA            NA            0.00       0.00
 Merrick Bank                           Unsecured           0.00        484.56        484.56           0.00       0.00
 Meta/moneypwrloc                       Unsecured           0.00           NA            NA            0.00       0.00
 MIDLAND FUNDING                        Unsecured         586.00           NA            NA            0.00       0.00
 Midland Funding LLC                    Unsecured      1,070.00       1,090.73      1,090.73           0.00       0.00
 Money Source Inc                       Secured        3,771.44       4,393.13      4,393.13           0.00       0.00
 Money Source Inc                       Secured      284,156.00    285,154.08     285,154.08           0.00       0.00
 ONEMAIN                                Unsecured           0.00           NA            NA            0.00       0.00
 OneMain Financial                      Secured       10,729.00     10,851.20      10,851.20          32.55    291.92
 Platinum Select Citibank               Unsecured         767.00      1,846.89      1,846.89           0.00       0.00
 Resurgent Capital Services             Unsecured      1,376.00       1,341.50      1,341.50           0.00       0.00
 Resurgent Capital Services             Unsecured         217.00        492.59        492.59           0.00       0.00
 Resurgent Capital Services             Unsecured           0.00        743.00        743.00           0.00       0.00
 Resurgent Capital Services             Unsecured           0.00        686.11        686.11           0.00       0.00
 Stoneberry                             Unsecured           0.00        317.85        317.85           0.00       0.00
 Syncb/Care Credit                      Unsecured           0.00           NA            NA            0.00       0.00
 SYNCB/SAMS                             Unsecured           0.00           NA            NA            0.00       0.00
 SYNCB/SAMS CLUB                        Unsecured      1,593.00            NA            NA            0.00       0.00
 SYNCB/WALMART                          Unsecured         531.00           NA            NA            0.00       0.00
 THEFEDSAV BK                           Unsecured     11,516.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07440           Doc 31   Filed 03/25/19    Entered 03/25/19 16:41:32                Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal        Int.
 Name                               Class    Scheduled      Asserted     Allowed          Paid           Paid
 Webbank-Fingerhut               Unsecured           0.00           NA             NA           0.00         0.00
 Wells Fargo Home Mortgage       Unsecured           0.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                $285,154.08              $0.00                    $0.00
       Mortgage Arrearage                                $4,393.13              $0.00                    $0.00
       Debt Secured by Vehicle                          $10,851.20             $32.55                  $291.92
       All Other Secured                                   $266.17            $266.17                    $0.00
 TOTAL SECURED:                                        $300,664.58            $298.72                  $291.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                $0.00
        All Other Priority                                    $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $11,587.73                  $0.00                $0.00


 Disbursements:

          Expenses of Administration                             $974.36
          Disbursements to Creditors                             $590.64

 TOTAL DISBURSEMENTS :                                                                          $1,565.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07440        Doc 31      Filed 03/25/19     Entered 03/25/19 16:41:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
